Title: To George Washington from Tobias Lear, 24 September 1794
From: Lear, Tobias
To: Washington, George


               
                  My dear Sir,
                  George Town [Md.] September 24th 1794
               
               At a meeting of the Potomac Company yesterday, they did me the honor to elect me a director, by an unanimous vote, in
                  
                  place of Colo. Deakins who had resigned. As I have accepted this appointment, I thought it my duty to inform you thereof, lest, if you should first hear it from any other quarter, you might think my conduct inconsistent & unjustifiable in accepting this place when I had so lately declined the honor of an appointment which you had the goodness to offer me.  But to you, my dear Sir, it is well known that to have discharged my duty with fidelity in one place would have required a pretty constant attention which my other indispensible engagements could not permit me to pay, and that occasional duties only are required in the other. And as I conceive it to be incumbent upon me to devote the little time I can spare and what talents I may possess in endeavouring to promote some of the great objects which are carrying on in this quarter, I could see none in which I could engage with less inconvenience to my private affairs than in this, and on that consideration it is that I accept the place to which the Company have been pleased to elect me, and I shall feel myself amply rewarded for any time or labour I may bestow on the business if they can be in the smallest degree useful in opening a channel through which wealth beyond calculation will flow to our ports in this quarter.
               Most of the militia that were ordered to Frederick & Hager’stown from this place have returned, and it is pleasing to learn that they found the people in that quarter much more disposed to quiet & good order than from repeated accounts we had been led to suppose them: and not having heard lately of any further outrages being committed by the people in the Western parts of Pennsylvania, we are not without hope of that business being settled without bloodshed.
               I pray, my dear Sir, that Mrs Washington may be assured of the continuance of my respect & gratitude & that you will beleive me to be, with truth & the most respectful & sincere attachment Your grateful & Affectionate friend
               
                  Tobias Lear.
               
            